Exhibit 10.2

AVICI SYSTEMS INC.

AMENDED AND RESTATED 2000 STOCK OPTION AND INCENTIVE PLAN

 

1. Purpose and Eligibility

The purpose of this Amended and Restated 2000 Stock Option and Incentive Plan
(the “Plan”) of Avici Systems Inc. (the “Company”) is to provide stock options
and other equity interests in the Company (each an “Award”) to employees,
officers, directors, consultants and advisors of the Company and its
Subsidiaries, all of whom are eligible to receive Awards under the Plan. Any
person to whom an Award has been granted under the Plan is called a
“Participant”. Additional definitions are contained in Section 8.

 

2. Administration

a. Administration by Board of Directors. The Plan will be administered by the
Board of Directors of the Company (the “Board”). The Board, in its sole
discretion, shall have the authority to grant and amend Awards, to adopt, amend
and repeal rules relating to the Plan and to interpret and correct the
provisions of the Plan and any Award. All decisions by the Board shall be final
and binding on all interested persons. Neither the Company nor any member of the
Board shall be liable for any action or determination relating to the Plan.

b. Appointment of Committees. To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean such Committee or the Board.

c. Delegation to Executive Officers. To the extent permitted by applicable law,
the Board may delegate to one or more executive officers of the Company the
power to grant Awards and exercise such other powers under the Plan as the Board
may determine, provided that the Board shall fix the maximum number of Awards to
be granted and the maximum number of shares issuable to any one Participant
pursuant to Awards granted by such executive officers.

 

3. Stock Available for Awards

a. Number of Shares. Subject to adjustment under Section 3(c), the aggregate
number of shares of Common Stock of the Company (the “Common Stock”) that may be
issued pursuant to the Plan is equal to the number of shares of Common Stock
authorized but not issued under the 1997 Stock Incentive Plan of the Company, as
amended, on or before the date of the initial public offering of the Company’s
Common Stock plus (i) the 1,625,000 additional shares authorized for issuance
under the Plan pursuant to the amendment of the Plan in 2001 and (ii) the
1,625,000 additional shares authorized for issuance under the Plan pursuant to
the amendment of the Plan in 2004 (collectively the “Available Shares”). If any
Award expires, or is terminated, surrendered or forfeited, in whole or in part,
the unissued Common Stock covered by such Award shall again be available for the
grant of Awards under the Plan. If shares of Common Stock issued pursuant to the
Plan are repurchased by, or are surrendered or forfeited to, the Company at no
more than cost, such shares of Common Stock shall again be available for the
grant of Awards under the Plan; provided, however, that the cumulative number of
such shares that may be so reissued under the Plan will not exceed the Available
Shares. Shares issued under the Plan may consist in whole or in part of
authorized but unissued shares or treasury shares.

b. Per-Participant Limit. Subject to adjustment under Section 3(c), no
Participant may be granted Awards during any one fiscal year to purchase more
than 650,000 shares of Common Stock.

c. Adjustment to Common Stock. In the event of any stock split, stock dividend,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, combination, exchange of shares, liquidation, spin-off, split-up,
or other similar change in capitalization or event (i) the number and class of
securities available for Awards under the Plan and the per-Participant share
limit, (ii) the number and class of securities, vesting schedule and exercise
price per share subject to each outstanding Option, (iii) the repurchase price
per security subject to repurchase, and (iv) the terms of each other outstanding
stock-based Award shall be adjusted by the Board (or substituted Awards may be
made), in order in the case of each outstanding Award to preserve the economic
value of the Award. If Section 7(e)(i) applies for any event, this Section 3(c)
shall not be applicable. Adjustments under this Section 3(c) shall be mandatory
and shall be final, binding and conclusive.



--------------------------------------------------------------------------------

4. Stock Options

a. General. The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option and the Common Stock
issued upon the exercise of each Option, including vesting provisions,
repurchase provisions and restrictions relating to applicable federal or state
securities laws, as it considers advisable.

b. Incentive Stock Options. An Option that the Board intends to be an “incentive
stock option” as defined in Section 422 of the Code (an “Incentive Stock
Option”) shall be granted only to employees of the Company and shall be subject
to and shall be construed consistently with the requirements of Section 422 of
the Code. The Board and the Company shall have no liability if an Option or any
part thereof that is intended to be an Incentive Stock Option does not qualify
as such. An Option or any part thereof that does not qualify as an Incentive
Stock Option is referred to herein as a “Nonstatutory Stock Option.”

c. Exercise Price. The Board shall establish the exercise price (or determine
the method by which the exercise price shall be determined) at the time each
Option is granted and specify it in the applicable option agreement.

d. Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement. Following April 18, 2007, no Option will be granted for a term
in excess of ten (10) years from the date of grant of the Option.

e. Exercise of Option. Options may be exercised only by delivery to the Company
of a written notice of exercise signed by the proper person together with
payment in full as specified in Section 4(f) for the number of shares for which
the Option is exercised.

f. Payment Upon Exercise. Common Stock purchased upon the exercise of an Option
shall be paid for by one or any combination of the following forms of payment:

(i) by check payable to the order of the Company;

(ii) except as otherwise explicitly provided in the applicable option agreement,
and only if the Common Stock is then publicly traded, delivery of an irrevocable
and unconditional undertaking by a creditworthy broker to deliver promptly to
the Company sufficient funds to pay the exercise price, or delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price; or

(iii) to the extent explicitly provided in the applicable option agreement, by
(x) delivery of shares of Common Stock owned by the Participant valued at fair
market value (as determined by the Board or as determined pursuant to the
applicable option agreement), (y) delivery of a promissory note of the
Participant to the Company (and delivery to the Company by the Participant of a
check in an amount equal to the par value of the shares purchased), or
(z) payment of such other lawful consideration as the Board may determine.

 

5. Restricted Stock

a. Grants. The Board may grant Awards entitling recipients to acquire shares of
Common Stock, subject to (i) delivery to the Company by the Participant of a
check or payment of such other lawful consideration as the Board may determine
in an amount at least equal to the par value of the shares purchased, and
(ii) the right of the Company to repurchase all or part of such shares at their
issue price or other stated or formula price from the Participant in the event
that conditions specified by the Board in the applicable Award are not satisfied
prior to the end of the applicable restriction period or periods established by
the Board for such Award (each, a “Restricted Stock Award”).

b. Terms and Conditions. The Board shall determine the terms and conditions of
any such Restricted Stock Award. Any stock certificates issued in respect of a
Restricted Stock Award shall be registered in the name of the Participant and,
unless otherwise determined by the Board, deposited by the Participant, together
with a stock power endorsed in blank, with the Company (or its designee). After
the expiration of the applicable restriction periods, the Company (or such
designee) shall deliver the certificates no longer subject to such restrictions
to the Participant or, if the Participant has died, to the beneficiary
designated by a Participant, in a manner determined by the Board, to receive
amounts due or exercise rights of the Participant in the event of the
Participant’s death (the “Designated Beneficiary”). In the absence of an
effective designation by a Participant, Designated Beneficiary shall mean the
Participant’s estate. Each Restricted Stock Award granted pursuant to the Plan
shall be subject to forfeiture if, in the discretion of the Board, the recipient
of such award has not, within a reasonable period of time following the grant of
such award, executed any instrument required by the Board to be executed in
connection with such award.



--------------------------------------------------------------------------------

6. Other Stock-Based Awards

The Board shall have the right to grant other Awards based upon the Common Stock
having such terms and conditions as the Board may determine, including, without
limitation, the grant of shares based upon certain conditions, the grant of
securities convertible into Common Stock and the grant of stock appreciation
rights, phantom stock awards or stock units.

 

7. General Provisions Applicable to Awards

a. Transferability of Awards. Except as the Board may otherwise determine or
provide in an Award, Awards shall not be sold, assigned, transferred, pledged or
otherwise encumbered by the person to whom they are granted, either voluntarily
or by operation of law, except by will or the laws of descent and distribution,
and, during the life of the Participant, shall be exercisable only by the
Participant. References to a Participant, to the extent relevant in the context,
shall include references to authorized transferees.

b. Documentation. Each Award under the Plan shall be evidenced by a written
instrument in such form as the Board shall determine or as executed by an
officer of the Company pursuant to authority delegated by the Board. Each Award
may contain terms and conditions in addition to those set forth in the Plan
provided that such terms and conditions do not contravene the provisions of the
Plan.

c. Board Discretion. The terms of each type of Award need not be identical, and
the Board need not treat Participants uniformly.

d. Termination of Status. The Board shall determine the effect on an Award of
the disability, death, retirement, authorized leave of absence or other change
in the employment or other status of a Participant and the extent to which, and
the period during which, the Participant, or the Participant’s legal
representative, conservator, guardian or Designated Beneficiary, may exercise
rights under the Award.

e. Acquisition of the Company

(i) Consequences of an Acquisition.

(A) Upon the consummation of an Acquisition, the Board shall take any one or
more of the following actions with respect to then outstanding Awards:
(a) provide that outstanding Options shall be assumed, or equivalent Options
shall be substituted, by the acquiring or succeeding corporation (or an
affiliate thereof), provided that any such Options substituted for Incentive
Stock Options shall satisfy, in the determination of the Board, the requirements
of Section 424(a) of the Code; (b) upon written notice to the Participants,
provide that all or a portion of then unexercised Options will become
exercisable in full or in part as of a specified time (the “Acceleration Time”)
prior to the Acquisition and will terminate immediately prior to the
consummation of such Acquisition, except to the extent exercised by the
Participants between the Acceleration Time and the consummation of such
Acquisition; (c) in the event of an Acquisition under the terms of which holders
of Common Stock will receive upon consummation thereof a cash payment for each
share of Common Stock surrendered pursuant to such Acquisition (the “Acquisition
Price”), provide that all outstanding Options shall terminate upon consummation
of such Acquisition and each Participant shall receive, in exchange therefor, a
cash payment equal to the amount (if any) by which (x) the Acquisition Price
multiplied by the number of shares of Common Stock subject to such outstanding
Options (whether or not then exercisable), exceeds (y) the aggregate exercise
price of such Options; (d) provide that all or any portion of the Restricted
Stock Awards then outstanding shall become free of all or certain restrictions
prior to the consummation of the Acquisition; and (e) provide that any other
stock-based Awards outstanding (x) shall become exercisable, realizable or
vested in full or in part, or shall be free of all or certain conditions or
restrictions, as applicable to each such Award, prior to the consummation of the
Acquisition, or (y), if applicable, shall be assumed, or equivalent Awards shall
be substituted, by the acquiring or succeeding corporation (or an affiliate
thereof).

(B) Acquisition Defined. An “Acquisition” shall mean: (x) the sale of the
Company by merger in which the shareholders of the Company in their capacity as
such no longer own a majority of the outstanding equity securities of the
Company (or its successor); or (y) any sale of all or substantially all of the
assets or capital stock of the Company (other than in a spin-off or similar
transaction) or (z) any other acquisition of the business of the Company, as
determined by the Board.

(ii) Assumption of Options Upon Certain Events. In connection with a merger or
consolidation of an entity with the Company or the acquisition by the Company of
property or stock of an entity, the Board may grant Awards under the Plan in
substitution for stock and stock-based awards issued by such entity or an
affiliate thereof. The substitute Awards shall be granted on such terms and
conditions as the Board considers appropriate in the circumstances.



--------------------------------------------------------------------------------

(iii) Pooling-of Interests-Accounting. If the Company proposes to engage in an
Acquisition intended to be accounted for as a pooling-of-interests, and in the
event that the provisions of this Plan or of any Award hereunder, or any actions
of the Board taken in connection with such Acquisition, are determined by the
Company’s or the acquiring company’s independent public accountants to cause
such Acquisition to fail to be accounted for as a pooling-of-interests, then
such provisions or actions shall be amended or rescinded by the Board, without
the consent of any Participant, to be consistent with pooling-of-interests
accounting treatment for such Acquisition.

(iv) Parachute Awards. Notwithstanding the provisions of Section 7(e)(i)(A), if,
in connection with an Acquisition described therein, a tax under Section 4999 of
the Code would be imposed on the Participant (after taking into account the
exceptions set forth in Sections 280G(b)(4) and 280G(b)(5) of the Code), then
the number of Awards which shall become exercisable, realizable or vested as
provided in such section shall be reduced (or delayed), to the minimum extent
necessary, so that no such tax would be imposed on the Participant (the Awards
not becoming so accelerated, realizable or vested, the “Parachute Awards”);
provided, however, that if the “aggregate present value” of the Parachute Awards
would exceed the tax that, but for this sentence, would be imposed on the
Participant under Section 4999 of the Code in connection with the Acquisition,
then the Awards shall become immediately exercisable, realizable and vested
without regard to the provisions of this sentence. For purposes of the preceding
sentence, the “aggregate present value” of an Award shall be calculated on an
after-tax basis (other than taxes imposed by Section 4999 of the Code) and shall
be based on economic principles rather than the principles set forth under
Section 280G of the Code and the regulations promulgated thereunder. All
determinations required to be made under this Section 7(e)(iv) shall be made by
the Company.

f. Withholding. Each Participant shall pay to the Company, or make provisions
satisfactory to the Company for payment of, any taxes required by law to be
withheld in connection with Awards to such Participant no later than the date of
the event creating the tax liability. The Board may allow Participants to
satisfy such tax obligations in whole or in part by transferring shares of
Common Stock, including shares retained from the Award creating the tax
obligation, valued at their fair market value (as determined by the Board or as
determined pursuant to the applicable option agreement). The Company may, to the
extent permitted by law, deduct any such tax obligations from any payment of any
kind otherwise due to a Participant.

g. Amendment of Awards. The Board may amend, modify or terminate any outstanding
Award including, but not limited to, substituting therefor another Award of the
same or a different type, changing the date of exercise or realization, and
converting an Incentive Stock Option to a Nonstatutory Stock Option, provided
that, except as otherwise provided in Section 7(e)(iii), the Participant’s
consent to such action shall be required unless the Board determines that the
action, taking into account any related action, would not materially and
adversely affect the Participant, provided further that, no Award may be
repriced by cancellation or amendment of such Award without approval of the
shareholders of the Company (except pursuant to Section 3(c) or 7(e)) if the
effect would be to reduce the exercise price for the shares underlying such
Award.

h. Conditions on Delivery of Stock. The Company will not be obligated to deliver
any shares of Common Stock pursuant to the Plan or to remove restrictions from
shares previously delivered under the Plan until (i) all conditions of the Award
have been met or removed to the satisfaction of the Company, (ii) in the opinion
of the Company’s counsel, all other legal matters in connection with the
issuance and delivery of such shares have been satisfied, including any
applicable securities laws and any applicable stock exchange or stock market
rules and regulations, and (iii) the Participant has executed and delivered to
the Company such representations or agreements as the Company may consider
appropriate to satisfy the requirements of any applicable laws, rules or
regulations.

i. Acceleration. The Board may at any time provide that any Options shall become
immediately exercisable in full or in part, that any Restricted Stock Awards
shall be free of some or all restrictions, or that any other stock-based Awards
may become exercisable in full or in part or free of some or all restrictions or
conditions, or otherwise realizable in full or in part, as the case may be,
despite the fact that the foregoing actions may (i) cause the application of
Sections 280G and 4999 of the Code if a change in control of the Company occurs,
or (ii) disqualify all or part of the Option as an Incentive Stock Option.

 

8. Miscellaneous

a. Definitions.

(i) “Company” for purposes of eligibility under the Plan, shall include any
present or future subsidiary corporations of Avici Systems Inc., as defined in
Section 424(f) of the Code (a “Subsidiary”), and any present or future parent
corporation of Avici Systems Inc., as defined in Section 424(e) of the Code. For
purposes of Awards other than Incentive Stock Options, the term “Company” shall
include any other business venture in which the Company has a direct or indirect
significant interest, as determined by the Board in its sole discretion.



--------------------------------------------------------------------------------

(ii) “Code” means the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder.

(iii) “employee” for purposes of eligibility under the Plan (but not for
purposes of Section 4(b)) shall include a person to whom an offer of employment
has been extended by the Company.

b. No Right To Employment or Other Status. No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan.

c. No Rights As Stockholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed with respect to an
Award until becoming the record holder thereof.

d. Effective Date and Term of Plan. The Plan shall become effective on the date
on which it is adopted by the Board. No Awards shall be granted under the Plan
after the completion of ten years from the date on which the Plan was adopted by
the Board, but Awards previously granted may extend beyond that date.

e. Amendment of Plan. The Board may amend, suspend or terminate the Plan or any
portion thereof at any time.

f. Governing Law. The provisions of the Plan and all Awards made hereunder shall
be governed by and interpreted in accordance with the laws of Delaware, without
regard to any applicable conflicts of law.

Amendment and Restatement Adopted by Board of Directors

April 18, 2007

Amendment and Restatement Adopted by Stockholders

May 31, 2007

1.3:1 adjustment to the number of shares available for grant under the Plan
pursuant to Section 3(c) of the Plan as determined by the Subcommittee of the
Compensation Committee of the Board of Directors in connection with an
extraordinary cash dividend declared on April 22, 2007 and payable on June 22,
2007

Effective June 11, 2007